Page 1 of 1
Case 2:20-cr-00154-JFW Document 20 Filed 03/31/20 Page1iofi Page ID#:76

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:20-CR-00154 Recorder: CS 03/31/2020 Date: 03/31/2020

Present: The Honorable Michael R. Wilner, U.S. Magistrate Judge

 

 

 

 

Court Clerk: Veronica L. Piper Assistant U.S. Attorney: Veronica Dragalin
[United States of America v. ||Attorney Present for Defendant(s) ||Language ||Interpreter
JUSTIN JANGWOO KIM IDAVID P. VAUGHN
BOND-PRESENT RETAINED

 

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .
Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Information.

Defendant acknowledges receipt of a copy and waives reading thereof.

Waiver of Indictment submitted, accepted by the court and filed.

Defendant pleads not guilty to all counts in the Information.

This case is assigned to the calendar of District Judge John F. Walter.
It is ordered that the following date(s) and time(s) are set:
Jury Trial 5/26/2020 at 8:30 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.

The government shall turn over all discovery to defense counsel. Obtain retained counsel’s telephone number and
e-mail address or attach business card. Trial counsel for the government must appear at the trial setting conference.
Counsel are to immediately email the clerk with case information: deft name; case number; bond/custody status;
interpreter needs; trial date set; and whether a plea agreement has been filed. If the defendant intends to enter a
plea of guilty, the court clerk will arrange a hearing date with counsel.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00 : 03
Initials of Deputy Clerk: VP by TRB

 

I
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1

4/1/2020
